Exhibit 10.3
TRADEMARK LICENSE AGREEMENT
dated as of July 30, 2010
by and between
Saratoga Investment Advisors, LLC
and
GSC Investment Corp.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article 1 DEFINITIONS
    1  
Section 1.01 Definitions
    1  
Section 1.02 Other Definitional and Interpretative Provisions
    2  
Article 2 GRANT OF LICENSE
    2  
Section 2.01 Grant of License
    2  
Article 3 OWNERSHIP OF PROPRIETARY RIGHTS
    3  
Section 3.01 Ownership of Proprietary Rights
    3  
Article 4 USE OF LICENSED MARKS BY LICENSEE
    3  
Section 4.01 Form of Use
    3  
Section 4.02 Quality Supervision
    3  
Article 5 INFRINGEMENT OF PROPRIETARY RIGHTS
    3  
Section 5.01 Infringement of Proprietary Rights
    3  
Section 5.02 Third-Party Actions
    3  
Section 5.03 Action by Licensor
    4  
Article 6 INDEMNITY, LIMITATION OF LIABILITY
    4  
Section 6.01 Licensee’s Indemnity
    4  
Section 6.02 Licensor’s Indemnity
    4  
Section 6.03 Disclaimer
    4  
Section 6.04 Limitation of Liability
    4  
Article 7 TERMINATION
    4  
Section 7.01 Termination by Licensor
    4  
Section 7.02 Effect of Termination; Survival.
    5  
Section 7.03 Preservation of Remedies
    5  
Article 8 GENERAL
    5  
Section 8.01 Cooperation
    5  
Section 8.02 Binding Effect; Benefit
    5  
Section 8.03 Assignment
    5  
Section 8.04 Severability
    6  
Section 8.05 Amendments; Waivers.
    6  
Section 8.06 Expenses
    6  
Section 8.07 Notices
    6  

 



--------------------------------------------------------------------------------



 



         
Section 8.08 Governing Law
    7  
Section 8.09 Jurisdiction
    7  
Section 8.10 Waiver of Jury Trial
    7  
Section 8.11 Counterparts; Third Party Beneficiaries
    7  
Section 8.12 Entire Agreement
    7  

 



--------------------------------------------------------------------------------



 



TRADEMARK LICENSE AGREEMENT
     AGREEMENT dated July 30, 2010 between Saratoga Investment Advisors, LLC, a
Delaware limited liability company, having its principal office at 535 Madison
Ave., Fourth Floor, New York, NY 10022 (“Licensor”), and GSC Investment Corp., a
Maryland corporation, having its principal office at 500 Campus Drive,
Suite 220, Florham Park, NJ 07932 (“Licensee”).
W I T N E S S E T H :
     WHEREAS, the Licensee is a Maryland corporation that has filed an election
to be treated as a business development company under the Investment Company Act
of 1940, as amended (the “Investment Company Act”);
     WHEREAS, Licensor and Licensee are party to an investment advisory and
management agreement dated as of the date hereof (the “Investment Management
Agreement”) pursuant to which Licensor will provide investment advisory services
to Licensee; and
     WHEREAS, Licensee desires to obtain, and Licensor is willing to grant,
certain rights to enable Licensee to use certain of Licensor’s marks for such
time as Licensor or any of its Affiliates shall act as investment advisor of
Licensee’s assets (“Manager”) pursuant to the Investment Management Agreement.
     NOW, THEREFORE, in consideration of the mutual undertakings in this
Agreement, the parties agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.01 Definitions. The following terms, as used herein, have the
following meanings:
     “Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.
     “Business” means the business of Licensee and its Subsidiaries as conducted
at any time.
     “Licensed Marks” means the Proprietary Marks and the Proprietary Logos and
such other marks of Licensor that Licensor shall have specifically authorized
Licensee in writing to use pursuant to a written notice acknowledged by Licensee
in the form of Exhibit A hereto.
     “Promotional Material” means all material used in the promotion of, or
otherwise in connection with, the Business (whether written or recorded in any
other medium) and includes artwork, advertising materials (irrespective of the
medium in which they are recorded), display materials, packaging materials,
brochures, posters and internal and external signage.
     “Proprietary Logos” means the Proprietary Marks, consisting of designs and
logos, of Licensor set forth in Schedule A hereto.

1



--------------------------------------------------------------------------------



 



     “Proprietary Marks” means the proprietary marks of Licensor, consisting of
the names “Saratoga” or “Saratoga Partners.”
     “Subsidiary” means any entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at any time directly
or indirectly owned by Licensee.
     “Term” means the period commencing on the date of this Agreement and ending
on the date of termination in accordance with Article 7 of this Agreement or the
date of termination or expiration of the Investment Management Agreement
(whichever occurs first).
     Section 1.02 Other Definitional and Interpretative Provisions. Unless
specified otherwise, in this Agreement the obligations of any party consisting
of more than one person are joint and several. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles,
Sections, Exhibits and Schedules are to Articles, Sections, Exhibits and
Schedules of this Agreement unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.
ARTICLE 2
GRANT OF LICENSE
     Section 2.01 Grant of License. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee (i) a non-exclusive,
non-transferable, royalty free right to use the “Saratoga” and “Saratoga
Partners” trade names as part of its company name and (ii) a non-exclusive,
non-transferable, royalty free right to use the Licensed Marks for the duration
of the Term on a worldwide basis in connection with the conduct of the Business.
Such right shall include the right of Licensee to grant sublicenses to its
Subsidiaries for so long as they remain Subsidiaries.

2



--------------------------------------------------------------------------------



 



ARTICLE 3
OWNERSHIP OF PROPRIETARY RIGHTS
     Section 3.01 Ownership of Proprietary Rights. Neither this Agreement nor
its performance confer on Licensee any right with respect to the Licensed Marks
other than those rights granted pursuant to this Agreement with respect to the
Licensed Marks. Licensor is entitled to grant such other rights in and licenses
of the Licensed Marks as it sees fit and nothing in this Agreement restricts in
any way Licensor’s right to use the Licensed Marks. Any use of Licensed Marks by
Licensee inures to the benefit of Licensor. Licensee shall not, and shall cause
its Subsidiaries not to, (a) challenge the validity or ownership of the Licensed
Marks or any other marks of Licensor or claim adversely or assist in any claim
adversely to Licensor concerning any right, title or interest in the Licensed
Marks or any other marks of Licensor or (b) do or permit any act which may
directly or indirectly impair or prejudice Licensor’s title to the Licensed
Marks or its other marks, or detrimental to the reputation and goodwill of
Licensor, including any act which might assist or give rise to any application
to remove or de-register any of the Licensed Marks or other marks of Licensor,
and in the case of clauses (a) and (b), Licensee shall not, and shall cause its
Subsidiaries not to, aid or abet any person in doing so.
ARTICLE 4
USE OF LICENSED MARKS BY LICENSEE
     Section 4.01 Form of Use. Licensee shall conform to and observe, and shall
procure that its Subsidiaries conform to and observe, such standards in relation
to the Licensed Marks as Licensor from time to time prescribes, including
standards relative to the quality, design, identity, size, position, appearance,
marking, color of the Licensed Marks, and the manner, disposition and use of the
Licensed Marks and accompanying designations, on any document or other media
including, without limitation, any Promotional Material.
     Section 4.02 Quality Supervision. All services performed under the Licensed
Marks and all goods to which the Licensed Marks are applied shall at all times
be in compliance with applicable laws, and such services performed or goods
supplied shall in each case be effected in a manner so as not to bring discredit
upon the Licensed Marks.
ARTICLE 5
INFRINGEMENT OF PROPRIETARY RIGHTS
     Section 5.01 Infringement of Proprietary Rights. Licensee shall immediately
notify Licensor of any unauthorized or improper use by any person of any
Licensed Marks and all particulars relating to such infringement, upon Licensee
having knowledge of same.
     Section 5.02 Third-Party Actions. Licensee shall immediately notify
Licensor of any allegations, claims or demands (actual or threatened) against
Licensee or Subsidiaries for infringement of any intellectual property rights of
third parties by reason of the use of the Licensed Marks and provide all
particulars requested by Licensor. At Licensor’s request, Licensee shall defend
(at Licensor’s cost) such action in accordance with Licensor’s directions.
Licensor may at its option assist Licensee in its defense to such action to the
extent reasonable to do so (in Licensor’s judgment).

3



--------------------------------------------------------------------------------



 



     Section 5.03 Action by Licensor. Licensor may in its sole discretion take
any action, legal or otherwise, to halt or otherwise in connection with any
infringement of Licensor’s rights to the Licensed Marks. Licensor may require
Licensee to lend its name to such proceedings and provide reasonable assistance.
Licensee may with the prior written consent of Licensor initiate proceedings or
otherwise take action with respect to any unauthorized use of the Licensed Marks
(at Licensor’s cost); provided that Licensee keeps Licensor fully and promptly
informed of the conduct and progress of such action or proceedings; and
provided, further, that Licensee shall not conduct any settlement negotiations
or take any step to terminate such proceedings without Licensor’s prior written
consent.
ARTICLE 6
INDEMNITY, LIMITATION OF LIABILITY
     Section 6.01 Licensee’s Indemnity. Licensee shall pay and indemnify
Licensor and each of Licensor’s affiliates from and against all losses, claims,
damages, liabilities, demands, proceedings and costs (including legal costs)
(“Damages”) related to or arising out of the use of the Licensed Marks by
Licensee or its Subsidiaries and the exercise of Licensee’s rights and
obligations under this Agreement.
     Section 6.02 Licensor’s Indemnity. Licensor shall pay and indemnify
Licensee and each Subsidiary from and against all Damages which are solely
attributable to use of the Licensed Marks by Licensor and licensees other than
Licensee.
     Section 6.03 Disclaimer. EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT,
THE LICENSE GRANTED HEREIN IS MADE ON AN “AS IS” BASIS, AND LICENSOR HEREBY
DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATIONS, WARRANTIES OR INDEMNITIES OF
ANY KIND, INCLUDING WITHOUT LIMITATION, THOSE REGARDING MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, OR OF NON-INFRINGEMENT.
     Section 6.04 Limitation of Liability. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, IN NO EVENT SHALL LICENSOR BE LIABLE UNDER ANY LEGAL OR EQUITABLE THEORY
FOR ANY REMOTE, PUNITIVE, EXEMPLARY, INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OR LOSS OF PROFIT OF ANY KIND EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. LICENSOR SHALL NOT BE RESPONSIBLE
FOR ANY COMPROMISE OR SETTLEMENT, NOR FOR ANY COSTS OR EXPENSES INCURRED IN
COMPROMISING, SETTLING OR DEFENDING ANY CLAIM AGAINST LICENSEE OR ANY OF ITS
SUBSIDIARIES FOR INFRINGEMENT OR OTHERWISE, MADE OR INCURRED.
ARTICLE 7
TERMINATION
     Section 7.01 Termination by Licensor. Licensor may terminate this Agreement
forthwith by written notice to Licensee if, at any time, Licensor, including
Licensor’s Affiliates, shall cease to act as Manager pursuant to the Investment
Management Agreement or if, at any

4



--------------------------------------------------------------------------------



 



time, Licensor determines that the use of the Licensed Marks infringes or is
confusingly similar to the intellectual property rights of a third party.
     Section 7.02 Effect of Termination; Survival.
     (a) Upon termination of this Agreement and 60 days notice thereof from
Licensor, Licensee shall and shall cause each of its Subsidiaries to cease using
the Licensed Marks or any derivation thereof in any form. Licensee shall and
shall cause each of its Subsidiaries to take such actions as are necessary and
appropriate to (i) change its name to a name that does not include such words
which Licensor has so specified, (ii) amend its operating agreement, bylaws or
charter, as applicable, accordingly and (iii) have, or cause to have, such name
change and such amended operating agreement, bylaws or charter, as applicable,
approved by all necessary government, regulatory, securities exchange and other
officials. From the date of the such notice of such request, Licensee shall and
shall ensure that each of its Subsidiaries does not use the Licensed Marks or
any combination or any derivation thereof or any translation of any of such
words into any other language. Any costs associated with the change of name and
logo of Licensee and its Subsidiaries shall be for the account of Licensee.
     (b) Notwithstanding the other provisions of this Article 7, the provisions
of Sections Section 6.01 7.03 and 8.05 and this Section 7.02 shall survive any
termination of this Agreement.
     Section 7.03 Preservation of Remedies. Termination of this Agreement is
without prejudice to the rights of either party with regard to a breach by the
other party of this Agreement, or any obligation surviving termination or
expiration of this Agreement. Full legal remedies remain available for any such
breach or continuing obligation, including the right to recover damages or to
secure other appropriate relief.
ARTICLE 8
GENERAL
     Section 8.01 Cooperation. The parties agree to use their best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or desirable under applicable laws and regulations to
consummate or implement expeditiously the transactions contemplated by this
Agreement, including filings with appropriate governmental authorities and the
receipt of any necessary governmental approvals in respect of the transactions
contemplated hereby.
     Section 8.02 Binding Effect; Benefit. This Agreement shall inure to the
benefit of the parties hereto, their successors, legal representations or
permitted assigns. Nothing in this Agreement, expressed or implied, is intended
to confer on any Person other than the parties hereto, and their successors,
legal representatives and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.
     Section 8.03 Assignment. This Agreement may be assigned by Licensor but
shall not be assignable or otherwise transferable by Licensee without the prior
written consent of Licensor.

5



--------------------------------------------------------------------------------



 



     Section 8.04 Severability. If any provision in any Article of this
Agreement is found by competent authority to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of such other Article in every other respect and the remainder of
this Agreement shall continue in effect so long as the Agreement still expresses
the intent of the parties. However, if the intent of the parties cannot be
preserved, this Agreement shall be either renegotiated or terminated.
     Section 8.05 Amendments; Waivers.
     (a) Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
     (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
     Section 8.06 Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.
     Section 8.07 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,
     if to Licensor, to:
Saratoga Investment Advisors, LLC
535 Madison Ave., Fourth Floor
New York, NY 10022
Attention: Richard A. Petrocelli, Managing Director
Facsimile No.: (212) 750-3343
E-mail: rich@saratogapartners.com
     if to Licensee, to:
GSC Investment Corp.
500 Campus Drive, Suite 220
Florham Park, NJ 07932
Attention: Seth M. Katzenstein., President & CEO
Facsimile No.: (973) 437-1037
E-mail: skatzenstein@gsc.com
     All such notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to 5
p.m. in the place of receipt and such day is a business day in the place of
receipt. Otherwise, any such notice, request or

6



--------------------------------------------------------------------------------



 



communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.
     Section 8.08 Governing Law. This Agreement shall be governed by, and
construed in all respects in accordance with, the laws of the State of New York,
without regard to conflict of laws principles thereof.
     Section 8.09 Jurisdiction. Except as otherwise expressly provided in this
Agreement, the parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the United States District Court for the Southern District of New
York or any New York State court sitting in New York City, so long as one of
such courts shall have subject matter jurisdiction over such suit, action or
proceeding, and that any cause of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of New York,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 8.07 shall be deemed
effective service of process on such party.
     Section 8.10 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     Section 8.11 Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. Until and
unless each party has received a counterpart hereof signed by the other party
hereto, this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). No provision of this Agreement is intended to confer
upon any person other than the parties hereto any rights or remedies hereunder.
     Section 8.12 Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.
[Remainder of page intentionally left blank]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the date first hereof.

            SARATOGA INVESTMENT ADVISORS, LLC
           /s/ Richard A. Petrocelli       Name:   Richard A. Petrocelli     
Title:   Managing Director        GSC INVESTMENT CORP.
           /s/ Seth M. Katzenstein       Name:   Seth M. Katzenstein     
Title:   President & Chief Executive Officer     

[Signature page to Trademark License Agreement]

 